DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Re Claim 11, the word “a” in “wherein the PET is a provided as homopolymer” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 8, 13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 2-3, 13 and 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, 3, 13 and 18 each recites a broad recitation, e.g., at least 1.0 (in claim 2), and the claim also recites a narrower statement of the range/limitation, e.g., at least 2.0. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Claims 19-20 are rejected at least for being dependent on Claim 18.
Re Claim 8, the claim recites the limitation "the acquisition system."  There is insufficient antecedent basis for this limitation in the claim.  For examination, Examiner assume that it reads “the acquisition layer.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. (US 2016/0074249) in view of Gallagher et al. (US 5,171,309) and Lee (US 2015/0337496).
Re Claim 1, Rosati teaches an absorbent article (20) comprising a topsheet (24) forming a wearer-facing surface of the absorbent article, a backsheet (25) forming a garment-facing surface of the absorbent article, and an absorbent core (28) interposed between the topsheet and the backsheet, 

comprising at least 10%, by weight of the nonwoven material, of polyethylene terephthalate (PET) ([0223]-[0224] suggests that the acquisition layer is all spunbonded PET, [0246] discloses the acquisition layer has 70% PET); 
being covered by one or more first cover layer(s) towards the wearer-facing surface of the absorbent article, the one or more first cover layer(s) comprising the topsheet, such that the nonwoven material does not form the wearer-facing surface of the absorbent article (since acquisition layer 52 is between the topsheet and the backsheet, it is considered to be covered by the topsheet); and 
being covered by one or more second cover layer(s) towards the garment-facing surface of the absorbent article, the one or more second cover layer(s) comprising the backsheet, such that the nonwoven material does not form the garment-facing surface of the absorbent article (since acquisition layer 52 is between the topsheet on one surface and absorbent core and the backsheet on a second surface, it is considered to be covered by the backsheet).
Rosati does not explicitly teach that the PET comprises less than 150 ppm of antimony.  Gallagher discloses a disposable absorbent article that uses (Col. 10 line 58 to Col. 11 line 37) a nonwoven made of PET that is made with a catalyst that does not have antimony (Col. 7 lines 28-37), thus the resulting PET is expected to have 0 ppm of antimony.  It would have been obvious to one skilled in the art at the time of filing to modify Rosati with Gallagher for making a product that may be more environmentally friendly (Col. 7 line 28 of Gallagher).
Rosati also does not disclose that the nonwoven has an a* value unequal zero and a b* value unequal zero.  Lee discloses that it would be desirable to provide fibers in an absorbent article where the fibers have non-zero a* and b* values (Table 3).  It would have been obvious 
Re Claims 2-3, Rosati, Gallagher, and Lee do not explicitly teach that a delta E* value between the nonwoven material alone and the nonwoven material being covered by the one or more first cover layer(s) or the one or more second cover layer(s), is at least 1.0.  However, Rosati discloses that either or both of the topsheet and the acquisition layer (which corresponds to the currently claimed nonwoven material) can be colored ([0240]), thus likely to result in very differently colored topsheet and acquisition layer or very differently colored acquisition layer and backsheet, subsequently a delta E* value greater than 1.0 will also likely result from the differently colored layers. 
Re Claims 4 & 5, after modification with Lee, Table 3 of Lee also discloses that the a* value of the nonwoven material is less than −0.6 and the b* value of the nonwoven material is higher than 1.5.
Re Claim 6, Rosati, Gallagher, and Lee do not expressly disclose wherein the one or more first cover layer(s) have an opacity of at least 10%, wherein, for more than one first cover layer, the opacity is the combined opacity of the one or more first cover layer(s) covering the nonwoven material towards the wearer-facing surface, and the one or more second cover layer(s) have an opacity of at least 10%, wherein, for more than one second cover layer, the opacity is the combined opacity of the one or more second cover layer(s) covering the nonwoven material towards the garment-facing surface.  Rosati only discloses that the topsheet may be colored with colorants ([0240] in view of [0236]-[0239]) and that the acquisition layer would be positioned between the topsheet and the absorbent core (e.g., Fig. 2).  By adding colorants to the topsheet, one skilled in the art would likely result in a topsheet that has increased opacity.  The absorbent core and backsheet combined would likely result in a complete opaque cover over the acquisition layer when viewed from the garment-facing side of the absorbent article.  Therefore one skilled in the art, by following Rosati’s general teaching of 
Re Claims 7-8, Rosati also discloses that wherein the nonwoven material is provided between the topsheet and the absorbent core (e.g., acquisition layer 52, Fig. 2) and wherein the absorbent article comprises an acquisition layer which is provided between the absorbent core and the topsheet, and wherein the nonwoven material is comprised by the acquisition system ([0223]-[0224]).
Re Claim 9, Rosati also discloses that the nonwoven material is in direct contact with the topsheet (acquisition layer 52 is in direct contact with the topsheet, see e.g., Fig. 2).
Re Claim 11, Rosati in view of Gallagher also discloses that the PET is provided as homopolymer (since Gallagher does not disclose another polymer being mixed into the PET during manufacturing), copolymer (co-PET), or a combination thereof.
Re Claim 12, Rosati in view of Gallagher also disclose the nonwoven material comprises monocomponent fibers and the PET is comprised by monocomponent fibers (since no other component is disclosed in Gallagher for making the antimony-free PET fiber, Col. 6 line 55).
Re Claim 13, after modification with Gallagher as explained in claim 1, the prior art combination article would have the PET comprised by the nonwoven material has less than 100 ppm of antimony (Gallagher Col. 7 lines 28-37).
Re Claim 14, after modification with Gallagher as explained in claim 1, Gallagher also discloses that the PET does not comprise any of the following: dyes, pigments, hues and optical brighteners (note Col. 11 lines 38-40 discloses that “the invention may contain additives such as dyes, fillers, pigments…” so dyes and pigments are optional and may be left out of the PET).
Re Claim 15, while the combination of Rosati, Gallagher, and Lee, as explained in claim 1, does not explicitly disclose that the PET does not comprise a phosphorous compound, but since Gallagher provides an example of how to arrive at an antimony-free PET, i.e., using 
Re Claim 16, Rosati also discloses the absorbent core comprises a combination of cellulose fibers and superabsorbent polymer particles ([0099]), and the absorbent core comprises areas (26) which are free of cellulose fibers and superabsorbent polymer particles ([0110]), wherein the areas are elongated areas (26, see Fig. 8).  While Rosati does not disclose that the elongated areas having a length of 20-80% of the article’s length, Rosati instead discloses the elongated area have a length of at least 10% of the total longitudinal dimension of the article ([0079]).  Examiner notes that there’s substantial overlap of Rosati’s disclosed range and the claimed range.  Furthermore, Fig. 8 of Rosati guides one skilled in the art to make the elongated areas closer to about 50% of the length of the article for better channeling liquids received near a longitudinal central portion of the absorbent core to the longitudinal ends of the absorbent core, thus making better use of the entire absorbent core. 
Re Claim 17, the limitations are taught by the combination of Rosati, Gallagher, and Lee as explained for claims 1 & 14 above.
Re Claims 18-20, the limitations are taught by the combination of Rosati, Gallagher, and Lee as explained for claims 1-5 above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rosati, Gallagher, and Lee as applied to claim 1 above, and further in view of Van Dyke et al. (US 2005/0027267).
Re Claim 10, Rosati, Gallagher, and Lee combine to teach the invention of claim 1 but they do not explicitly teach that wherein the nonwoven material is provided between the backsheet and the absorbent core.  Instead, in Rosati, the nonwoven material is provided as an acquisition layer between the topsheet and the absorbent core.  Van Dyke discloses that it is known in the art to position an acquisition layer (154) is positioned between the backsheet and the absorbent core to better channel liquid to all portions of the absorbent core (see Fig. 1 and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                   7 August 2021